[logo- American Funds®] The right choice for the long term® Prospectus Amendment July 30, For the following funds with prospectuses dated October 1, 2007 – May 1, 2008 AMCAP Fund,®¨ Inc. American Balanced Fund,®Inc. American High-Income Municipal Bond Fund,®Inc. American High-Income TrustSM American Mutual Fund,®Inc. The Bond Fund of America,SMInc. Capital Income Builder,®Inc. Capital World Bond Fund,®Inc. Capital World Growth and Income Fund,SMInc. Fundamental Investors,SMInc. The Growth Fund of America,®Inc. The Income Fund of America,®Inc. Intermediate Bond Fund of America® The Investment Company of America® Limited Term Tax-Exempt Bond Fund of AmericaSM The New Economy Fund® New Perspective Fund,®Inc. New World Fund,SMInc. SMALLCAP World Fund,®Inc. The Tax-Exempt Bond Fund of America,®Inc. The Tax-Exempt Fund of California® The Tax-Exempt Fund of Maryland® The Tax-Exempt Fund of Virginia® U.S. Government Securities FundSM Keep this amendment with your prospectus. Each fund’s prospectus consists of this amendment and the fund’s prospectus, as supplemented to date (which is incorporated herein by reference). For additional information about the fund, you should refer to its prospectus, as supplemented, and the statement of additional information, except where specific information is provided in this amendment, in which case the disclosure provided in this amendment is controlling. The American Funds family of mutual funds will be issuing a new class of shares, Class F-2 shares, generally available only to fee-based programs of investment dealers that have special agreements with the funds’ distributor and certain registered investment advisers. Additionally, such funds are amending the name of the current Class F shares to Class F-1 shares and the current Class 529-F shares to Class 529-F-1 shares. You are receiving this amendment because you hold, or have recently held, shares of one or more of the funds listed on the previous page and the prospectus for each fund is being amended hereby. American High-Income Municipal Bond Fund, Limited Term Tax-Exempt Bond Fund of America, The Tax-Exempt Bond Fund of America, The Tax-Exempt Fund of California, The Tax-Exempt Fund of Maryland and The Tax-Exempt Fund of Virginia are collectively referred to in this amendment as the “Tax-Exempt Funds.” References in this amendment to Class 529-F shares, Class 529-F-1 shares or other 529 share classes are not applicable to the prospectuses for the Tax-Exempt Funds. References to Class 529-F shares in other prospectuses are amended to read Class 529-F-1 shares. 1. The “Risk/Return summary” section of the prospectus for each of the funds listed below is amended by replacing the “Calendar year total returns for Class A shares” bar chart and the “Investment results (with maximum sales charges)” table with the updated chart and table set forth under such fund’s name below. For the funds subject to this amendment, but not included below, the references to “Class F” in the “Investment results (with maximum sales charges)” table are amended to read “Class F-1.” American High-Income Municipal Bond Fund CALENDAR YEAR TOTAL RETURNS FOR CLASS A SHARES (Results do not include a sales charge; if a sales charge were included, results would be lower.) [begin bar chart] 19984.89% 1999-2.31 20007.31 20016.22 20026.24 20036.24 20045.66 20054.68 20066.38 2007-0.81 [end bar chart] Highest/Lowest quarterly results during this time period were: Highest 3.12% (quarter ended September 30, 2004) Lowest –1.40% (quarter ended December 31, 1999) The fund’s total return for the three months ended March 31, 2008, was –1.95%. Investment results (with maximum sales charges) Average annual total returns for periods ended December 31, 2007: 1 year 5 years 10 years Lifetime1 Class A — first sold 9/26/94 Before taxes –4.55% 3.60% 4.00% 5.64% After taxes on distributions –4.55 3.60 3.99 N/A After taxes on distributions and sale of fund shares –1.43 3.75 4.11 N/A 1 year 5 years Lifetime1 Class B — first sold 3/15/00 Before taxes –6.22% 3.33% 4.54% Class C — first sold 3/15/01 Before taxes –2.48 3.58 3.91 Class F-1 — first sold 3/19/01 Before taxes –0.83 4.33 4.64 1 year 5 years 10 years Lifetime2 Indexes (before taxes) Lehman Brothers Municipal Bond Index3 3.36% 4.30% 5.18% 6.08% Lipper High Yield Municipal Debt Funds Average4 –2.98 4.64 4.03 5.25 Class A annualized 30-day yield at January 31, 2008: 4.45%5 (For current yield information, please call American FundsLine®at 800/325-3590.) 5Reflects a fee waiver (4.41% without the waiver) as described in the Annual Fund Operating Expenses table under “Fees and expenses of the funds.” 1 American High-Income Trust CALENDAR YEAR TOTAL RETURNS FOR CLASS A SHARES (Results do not include a sales charge; if a sales charge were included, results would be lower.) [begin bar chart] 19981.63% 19997.55 2000-3.25 20017.44 2002-3.58 200328.87 20049.75 20053.63 200612.19 20071.53 [end bar chart] Highest/Lowest quarterly results during this time period were: Highest 10.04% (quarter ended December 31, 2002) Lowest –9.06% (quarter ended June 30, 2002) The fund’s total return for the three months ended March 31, 2008, was –3.90%. Investment results (with maximum sales charges) Average annual total returns for periods ended December 31, 2007: 1 year 5 years 10 years Lifetime1 Class A — first sold 2/19/88 Before taxes –2.27% 9.96% 5.82% 8.68% After taxes on distributions –4.79 7.15 2.53 N/A After taxes on distributions and sale of fund shares –1.41 6.92 2.86 N/A 1 year 5 years Lifetime1 Class B — first sold 3/15/00 Before taxes –3.93% 9.67% 6.04% Class C — first sold 3/15/01 Before taxes –0.22 9.88 6.74 Class F-1 — first sold 3/15/01 Before taxes 1.51 10.72 7.53 Class 529-A — first sold 2/19/02 Before taxes –2.33 9.88 8.15 Class 529-B — first sold 2/25/02 Before taxes –4.05 9.49 8.05 Class 529-C — first sold 2/19/02 Before taxes –0.28 9.78 7.95 Class 529-E — first sold 3/15/02 Before taxes 1.17 10.35 8.19 Class 529-F-1 — first sold 9/16/02 Before taxes 1.68 10.77 11.68 1 year 5 years 10 years Lifetime2 Indexes (before taxes) Credit Suisse High Yield Index3 2.65% 10.97% 6.10% 8.78% Lipper High Current Yield Bond Funds Index4 2.13 10.07 3.96 7.11 Citigroup Broad Investment-Grade (BIG) Bond Index5 7.22 4.55 6.03 7.41 Class A annualized 30-day yield at March 31, 2008: 8.74%6 (For current yield information, please call American FundsLine®at 800/325-3590.) 6Reflects a fee waiver (8.70% without the waiver) as described in the Annual Fund Operating Expenses table under “Fees and expenses of the fund.” 2 American Mutual Fund CALENDAR YEAR TOTAL RETURNS FOR CLASS A SHARES (Results do not include a sales charge; if a sales charge were included, results would be lower.) [begin bar chart] 199814.76% 1999-0.12 20009.12 20016.67 2002 -12.18 200323.31 200410.74 20054.94 200616.24 20073.33 [end bar chart] Highest/Lowest quarterly results during this time period were: Highest 13.05% (quarter ended June 30, 2003) Lowest –15.73% (quarter ended September 30, 2002) The fund’s total return for the three months ended March 31, 2008, was –7.23%. Investment results (with maximum sales charges) Average annual total returns for periods ended December 31, 2007: 1 year 5 years 10 years Lifetime1 Class A — first sold 2/21/50 Before taxes –2.61% 10.16% 6.64% 12.20% After taxes on distributions –3.55 9.46 4.96 N/A After taxes on distributions and sale of fund shares –0.46 8.77 4.98 N/A 1 year 5 years Lifetime1 Class B — first sold 3/15/00 Before taxes –2.32% 10.33% 7.79% Class C — first sold 3/15/01 Before taxes 1.52 10.53 6.45 Class F-1 — first sold 3/15/01 Before taxes 3.29 11.38 7.26 Class 529-A — first sold 2/19/02 Before taxes –2.70 10.06 6.69 Class 529-B — first sold 2/19/02 Before taxes –2.45 10.14 6.72 Class 529-C — first sold 2/20/02 Before taxes 1.43 10.42 6.68 Class 529-E — first sold 3/7/02 Before taxes 2.91 11.00 6.24 Class 529-F-1 — first sold 9/17/02 Before taxes 3.44 11.42 11.03 1 year 5 years 10 years Lifetime2 Indexes (before taxes) S&P 5003 5.49% 12.82% 5.91% 11.86% Lipper Multi-Cap Value Funds Index4 –1.04 13.45 6.86 N/A Lipper Growth and Income Funds Index5 4.28 12.86 5.91 N/A Class A annualized 30-day yield at April 30, 2008: 1.96%6 (For current yield information, please call American FundsLine®at 800/325-3590.) 6Reflects a fee waiver (1.94% without the waiver) as described in the Annual Fund Operating Expenses table under “Fees and expenses of the fund.” 3 Capital Income Builder CALENDAR YEAR TOTAL RETURNS FOR CLASS A SHARES (Results do not include a sales charge; if a sales charge were included, results would be lower.) [begin bar chart] 199811.75% 1999-2.78 200012.52 20014.75 20020.66 200321.57 200417.40 20054.94 200622.04 200710.67 [end bar chart] Highest/Lowest quarterly results during this time period were: Highest 10.48% (quarter ended June 30, 2003) Lowest –8.58% (quarter ended September 30, 2002) The fund’s total return for the three months ended March 31, 2008, was –6.84%. Investment results (with maximum sales charges) Average annual total returns for periods ended December 31, 2007: 1 year 5 years 10 years Lifetime1 Class A — first sold 7/30/87 Before taxes 4.31% 13.78% 9.41% 11.54% After taxes on distributions 2.85 12.51 7.52 N/A After taxes on distributions and sale of fund shares 4.07 11.61 7.18 N/A 1year 5 years Lifetime1 Class B — first sold 3/15/00 Before taxes 4.83% 14.01% 11.65% Class C — first sold 3/15/01 Before taxes 8.79 14.17 10.90 Class F-1 — first sold 3/15/01 Before taxes 10.64 15.05 11.72 Class 529-A — first sold 2/19/02 Before taxes 4.23 13.68 11.74 Class 529-B — first sold 2/15/02 Before taxes 4.71 13.83 11.72 Class 529-C — first sold 2/20/02 Before taxes 8.71 14.08 11.94 Class 529-E — first sold 3/1/02 Before taxes 10.26 14.66 12.26 Class 529-F-1 — first sold 9/17/02 Before taxes 10.81 15.09 14.53 1year 5 years 10 years Lifetime2 Indexes (before taxes) S&P 5003 5.49% 12.82% 5.91% 10.26% Lipper Income Funds Average4 4.71 9.06 5.18 9.66 Class A annualized 30-day yield at April 30, 2008: 3.59%5 (For current yield information, please call American FundsLine®at 800/325-3590.) 5Reflects a fee waiver (3.57% without the waiver) as described in the Annual Fund Operating Expenses table under “Fees and expenses of the fund.” 4 Capital World Bond Fund CALENDAR YEAR TOTAL RETURNS FOR CLASS A SHARES (Results do not include a sales charge; if a sales charge were included, results would be lower.) [begin bar chart] 199810.16% 1999-3.18 20001.46 20011.53 200216.45 200318.86 200411.38 2005-2.86 20067.60 20078.56 [end bar chart] Highest/Lowest quarterly results during this time period were: Highest 8.45% (quarter ended December 31, 2004) Lowest –3.57% (quarter ended June 30, 2004) The fund’s total return for the three months ended March 31, 2008, was 5.02%. Investment results (with maximum sales charges) Average annual total returns for periods ended December 31, 2007: 1year 5 years 10 years Lifetime1 Class A — first sold 8/4/87 Before taxes 4.49% 7.66% 6.35% 7.47% After taxes on distributions 2.62 6.06 4.75 N/A After taxes on distributions and sale of fund shares 2.96 5.67 4.50 N/A 1year 5 years Lifetime1 Class B — first sold 3/15/00 Before taxes 2.80% 7.37% 7.23% Class C — first sold 3/15/01 Before taxes 6.73 7.62 7.94 Class F-1 — first sold 3/16/01 Before taxes 8.62 8.48 8.88 Class 529-A — first sold 2/15/02 Before taxes 4.45 7.62 9.35 Class 529-B — first sold 2/25/02 Before taxes 2.66 7.21 9.09 Class 529-C — first sold 2/28/02 Before taxes 6.65 7.52 9.21 Class 529-E — first sold 5/16/02 Before taxes 8.20 8.07 9.56 Class 529-F-1 — first sold 9/17/02 Before taxes 8.72 8.48 9.61 1year 5 years 10 years Lifetime2 Indexes (before taxes) Lehman Brothers Global Aggregate Index3 9.48% 6.51% 6.08% N/A Citigroup World Government Bond Index4 10.95 6.81 6.31 7.62% Lipper Global Income Funds Index5 7.16 6.72 5.49 N/A6 Consumer Price Index7 4.08 3.03 2.68 3.05 Class A annualized 30-day yield at March 31, 2008: 4.08%8 (For current yield information, please call American FundsLine®at 800/325-3590.) 8Reflects a fee waiver (4.03% without the waiver) as described in the Annual Fund Operating Expenses table under “Fees and expenses of the fund.” 5 The Growth Fund of America CALENDAR YEAR TOTAL RETURNS FOR CLASS A SHARES (Results do not include a sales charge; if a sales charge were included, results would be lower.) [begin bar chart] 199831.78 199945.70 20007.49 2001-12.28 2002-22.02 200332.90 200411.95 200514.23 200610.94 200710.95 [end bar chart] Highest/Lowest quarterly results during this time period were: Highest 27.17% (quarter ended December 31, 1998) Lowest –20.61% (quarter ended September 30, 2001) The fund’s total return for the three months ended March 31, 2008, was –7.88%. Investment results (with maximum sales charges) Average annual total returns for periods ended December 31, 2007: 1year 5 years 10 years Lifetime1 Class A — first sold 12/1/73 Before taxes 4.56% 14.54% 10.78% 15.10% After taxes on distributions 3.50 14.11 9.78 N/A After taxes on distributions and sale of fund shares 4.34 12.76 9.21 N/A 1year 5 years Lifetime1 Class B — first sold 3/15/00 Before taxes 5.09% 14.81% 3.45% Class C — first sold 3/15/01 Before taxes 9.07 14.98 6.48 Class F-1 — first sold 3/15/01 Before taxes 10.96 15.90 7.34 Class 529-A — first sold 2/15/02 Before taxes 4.49 14.49 8.43 Class 529-B — first sold 2/15/02 Before taxes 5.01 14.64 8.48 Class 529-C — first sold 2/15/02 Before taxes 9.02 14.88 8.60 Class 529-E — first sold 3/1/02 Before taxes 10.56 15.48 8.97 Class 529-F-1 — first sold 9/16/02 Before taxes 11.10 15.91 15.09 1year 5 years 10 years Lifetime2 Indexes (before taxes) S&P 5003 5.49% 12.82% 5.91% 11.87% 6 The Income Fund of America CALENDAR YEAR TOTAL RETURNS FOR CLASS A SHARES (Results do not include a sales charge; if a sales charge were included, results would be lower.) [begin bar chart] 19989.47 19990.51 20009.98 20015.41 2002-4.38 200325.27 200412.92 20053.41 200620.29 20073.77 [end bar chart] Highest/Lowest quarterly results during this time period were: Highest 11.37% (quarter ended June 30, 2003) Lowest –10.29% (quarter ended September 30, 2002) The fund’s total return for the three months ended March 31, 2008, was –6.61%. Investment results (with maximum sales charges) Average annual total returns for periods ended December 31, 2007: 1year 5 years 10 years Lifetime1 Class A — first sold 12/1/73 Before taxes –2.19% 11.46% 7.70% 12.30% After taxes on distributions –3.78 10.07 5.65 N/A After taxes on distributions and sale of fund shares –0.12 9.48 5.55 N/A 1year 5 years Lifetime1 Class B — first sold 3/15/00 Before taxes –1.75% 11.69% 9.19% Class C — first sold 3/15/01 Before taxes 2.02 11.87 8.32 Class F-1 — first sold 3/15/01 Before taxes 3.73 12.72 9.14 Class 529-A — first sold 2/15/02 Before taxes –2.28 11.38 8.81 Class 529-B — first sold 2/19/02 Before taxes –1.88 11.50 9.06 Class 529-C — first sold 2/19/02 Before taxes 1.92 11.77 9.18 Class 529-E — first sold 2/25/02 Before taxes 3.34 12.33 9.54 Class 529-F-1 — first sold 9/17/02 Before taxes 3.90 12.76 12.66 1year 5 years 10 years Lifetime2 Indexes (before taxes) S&P 5003 5.49% 12.82% 5.91% 11.87% Lehman Brothers U.S. Aggregate Index4 6.97 4.42 5.97 N/A Lipper Income Funds Index5 5.63 8.53 5.67 N/A Class A annualized 30-day yield at January 31, 2008: 4.39%6 (For current yield information, please call American FundsLine®at 800/325-3590.) 6Reflects a fee waiver (4.37% without the waiver) as described in the Annual Fund Operating Expenses table under “Fees and expenses of the fund.” 7 Intermediate Bond Fund of America CALENDAR YEAR TOTAL RETURNS FOR CLASS A SHARES (Results do not include a sales charge; if a sales charge were included, results would be lower.) [begin bar chart] 19986.72 19991.04 200010.14 20016.93 20027.05 20032.64 20042.01 20051.62 20064.02 20075.03 [end bar chart] Highest/Lowest quarterly results during this time period were: Highest 3.88% (quarter ended December 31, 2000) Lowest –1.41% (quarter ended June 30, 2004) The fund’s total return for the three months ended March 31, 2008, was –0.03%. Investment results (with maximum sales charges) Average annual total returns for periods ended December 31, 2007: 1year 5 years 10 years Lifetime1 Class A — first sold 2/19/88 Before taxes 2.43% 2.53% 4.41% 5.83% After taxes on distributions 0.85 1.24 2.64 N/A After taxes on distributions and sale of fund shares 1.56 1.40 2.66 N/A 1year 5 years Lifetime1 Class B — first sold 3/15/00 Before taxes –0.73% 1.99% 4.15% Class C — first sold 3/15/01 Before taxes 3.21 2.27 3.08 Class F-1 — first sold 3/19/01 Before taxes 5.02 3.06 3.87 Class 529-A — first sold 2/19/02 Before taxes 2.37 2.49 3.11 Class 529-B — first sold 2/26/02 Before taxes –0.87 1.82 2.59 Class 529-C — first sold 2/19/02 Before taxes 3.14 2.18 2.74 Class 529-E — first sold 3/15/02 Before taxes 4.66 2.70 3.46 Class 529-F-1 — first sold 9/16/02 Before taxes 5.18 3.09 3.16 1year 5 years 10 years Lifetime2 Indexes (before taxes) Lipper Short-Intermediate Investment Grade Debt Funds Average3 4.95% 3.22% 4.86% 6.17% Lehman Brothers U.S. Government/ Credit 1–7 Years ex. BBB Index4 7.64 3.66 5.51 6.62 Consumer Price Index5 4.08 3.03 2.68 3.03 Class A annualized 30-day yield at February 29, 2008: 3.92%6 (For current yield information, please call American FundsLine®at 800/325-3590.) 6Reflects a fee waiver (3.89% without the waiver) as described in the Annual Fund Operating Expenses table under “Fees and expenses of the fund.” 8 Limited Term Tax-Exempt Bond Fund of America CALENDAR YEAR TOTAL RETURNS FOR CLASS A SHARES (Results do not include a sales charge; if a sales charge were included, results would be lower.) [begin bar chart] 19985.50% 1999-0.60 20007.45 20015.24 20027.81 20034.28 20042.77 20051.57 20063.61 20073.24 [end bar chart] Highest/Lowest quarterly results during this time period were: Highest 3.50% (quarter ended September 30, 2002) Lowest –2.06% (quarter ended June 30, 2004) The fund’s total return for the three months ended March 31, 2008, was 0.48%. Investment results (with maximum sales charges) Average annual total returns for periods ended December 31, 2007: 1 year 5 years 10 years Lifetime1 Class A — first sold 10/6/93 Before taxes 0.67% 2.56% 3.79% 4.36% After taxes on distributions 0.67 2.56 3.79 N/A After taxes on distributions and sale of fund shares 1.65 2.68 3.79 N/A 1year 5 years Lifetime1 Class B — first sold 3/15/00 Before taxes –2.46% 2.02% 3.79% Class C — first sold 3/15/01 Before taxes 1.48 2.29 2.99 Class F-1 — first sold 3/15/01 Before taxes 3.23 3.04 3.72 1year 5 years 10 years Lifetime2 Indexes (before taxes) Lehman Brothers (7–Year) Municipal Bond Index3 5.06% 3.86% 4.96% 5.17% Lipper Intermediate Municipal Debt Funds Average4 3.05 3.01 4.14 4.51 Class A annualized 30-day yield at January 31, 2008: 3.18%5 (For current yield information, please call American FundsLine®at 800/325-3590.) 5Reflects a fee waiver (3.15% without the waiver) as described in the Annual Fund Operating Expenses table under “Fees and expenses of the funds.” 9 New Perspective Fund CALENDAR YEAR TOTAL RETURNS FOR CLASS A SHARES (Results do not include a sales charge; if a sales charge were included, results would be lower.) [begin bar chart] 199828.53 199940.07 2000-7.24 2001-8.30 2002-16.05 200336.76 200414.27 200511.28 200619.87 200716.03 [end bar chart] Highest/Lowest quarterly results during this time period were: Highest 22.17% (quarter ended December 31, 1999) Lowest –18.28% (quarter ended September 30, 2002) The fund’s total return for the three months ended March 31, 2008, was –7.34%. Investment results (with maximum sales charges) Average annual total returns for periods ended December 31, 2007: 1year 5 years 10 years Lifetime1 Class A — first sold 3/13/73 Before taxes 9.35% 17.92% 11.35% 13.76% After taxes on distributions 8.20 17.20 10.25 N/A After taxes on distributions and sale of fund shares 7.98 15.88 9.73 N/A 1year 5 years Lifetime1 Class B — first sold 3/15/00 Before taxes 10.14% 18.21% 6.13% Class C — first sold 3/15/01 Before taxes 14.10 18.34 9.66 Class F-1 — first sold 3/15/01 Before taxes 16.02 19.28 10.54 Class 529-A — first sold 2/15/02 Before taxes 9.25 17.84 12.18 Class 529-B — first sold 2/15/02 Before taxes 10.05 18.02 12.25 Class 529-C — first sold 2/15/02 Before taxes 14.02 18.24 12.37 Class 529-E — first sold 3/1/02 Before taxes 15.58 18.85 12.64 Class 529-F-1 — first sold 9/17/02 Before taxes 16.20 19.31 18.86 1year 5 years 10 years Lifetime2 Indexes (before taxes) MSCI World Index3 9.57% 17.53% 7.45% 10.55% MSCI USA Index4 6.03 13.07 5.80 10.88 Lipper Global Funds Index5 9.28 17.10 7.78 N/A 10 New World Fund CALENDAR YEAR TOTAL RETURNS FOR CLASS A SHARES (Results do not include a sales charge; if a sales charge were included, results would be lower.) [begin bar chart] 2000-20.90% 2001-3.96 2002-4.62 200343.36 200420.80 200522.20 200633.42 200732.85 [end bar chart] Highest/Lowest quarterly results during this time period were: Highest 17.30% (quarter ended June 30, 2003) Lowest –18.32% (quarter ended September 30, 2001) The fund’s total return for the three months ended March 31, 2008, was –7.94%. Investment results (with maximum sales charges) Average annual total returns for periods ended December 31, 2007: 1year 5 years Lifetime1 Class A — first sold 6/17/99 Before taxes 25.20% 28.73% 14.16% After taxes on distributions 23.62 27.94 13.45 After taxes on distributions and sale of fund shares 18.18 25.62 12.38 1year 5 years Lifetime1 Class B — first sold 3/15/00 Before taxes 26.84% 29.10% 12.39% Class C — first sold 3/15/01 Before taxes 30.75 29.21 19.23 Class F-1 — first sold 3/16/01 Before taxes 32.87 30.23 20.32 Class 529-A — first sold 2/19/02 Before taxes 25.16 28.69 22.37 Class 529-B — first sold 2/26/02 Before taxes 26.68 28.93 22.55 Class 529-C — first sold 2/25/02 Before taxes 30.71 29.09 22.67 Class 529-E — first sold 3/22/02 Before taxes 32.37 29.77 22.25 Class 529-F-1 — first sold 9/17/02 Before taxes 33.04 30.26 28.64 1year 5 years Lifetime2 Indexes (before taxes) MSCI All Country World Index3 12.18% 18.80% 5.68% MSCI Emerging Markets Index4 39.78 37.46 16.62 11 SMALLCAP World Fund CALENDAR YEAR TOTAL RETURNS FOR CLASS A SHARES (Results do not include a sales charge; if a sales charge were included, results would be lower.) [begin bar chart] 19980.38% 199961.64 2000
